PER CURIAM.
The defendant appeals under the provisions of section 311 of the Municipal Court act (Laws 1903, p. 1578, c. 580), upon the ground that no service of process was ever made upon him. *975He submits affidavits upon the hearing of the appeal which are not contradicted, showing that no service of the summons was ever made upon him and that he has not appeared in the action, except for the purpose of appealing. The judgment is void, and must be reversed.
Judgment reversed, with costs, and complaint dismissed.